Citation Nr: 0113163	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-04 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased original rating for 
degenerative disc disease of the lumbar spine rated as 20 
percent disabling.

2.  Entitlement to an increased original rating for 
hypertension rated as 10 percent disabling.

3.  Entitlement to an increased original (compensable) 
evaluation for status post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran is shown to have verified active service from 
October 1984 to July 1998, and in excess of 6 years 
unverified active service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board observes that by means of a rating decision dated 
in May 2000, the RO determined that claims by the veteran for 
entitlement to service connection for a condition claimed as 
"prescribed medication by the service to help me sleep at 
night," arthritis (other than lumbosacral spine), and 
suspected Lyme disease were not well grounded.  The Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
These matters are therefore referred to the RO for all 
actions deemed appropriate.  

REMAND

Upon review of the evidentiary record, the Board observes 
that the veteran was afforded two VA examinations in April 
2000; one, a general medical examination, the other, an 
orthopedic examination.  Review of the examination worksheet, 
which shows that examinations were ordered in March 2000, 
indicates that the veteran's claims folder was not to be sent 
to the examination location.  Review of the worksheet also 
shows that the review of pertinent medical records in the 
claims folder prior to the examinations was not indicated.  
The Board notes that such medical examinations should "take 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes").  

The Board observes that on recent VA orthopedic examination 
conducted in April 2000 a diagnosis was not provided.  Review 
of the above-mentioned VA general medical examination report 
is shown to contain a diagnosis of degenerative joint disease 
involving the lumbosacral spine.  Additionally, while review 
of the April 2000 orthopedic examination report shows that a 
"MRI" [magnetic resonance imaging] study was scheduled for 
the day following the examination, review of the claims 
folder is not shown to include the report of this scheduled 
testing.  Also, review of the April 2000 VA general medical 
examination report indicates that X-rays of the veteran's 
lumbosacral spine were to be ordered; however, review of the 
record is not shown to include such radiographic studies.  It 
is also noted that the April 2000 VA general medical 
examination report shows that the veteran has been seen by 
private physical therapists; however, the claims folder is 
devoid of treatment records pertaining to such treatment.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be 
based on "greater limitation of motion due to pain on use."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, any 
such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, Schafrath, supra; 38 C.F.R. 
§§ 4.40, 4.45 (2000).  

It is observed that the above-discussed April 2000 VA 
orthopedic examination does not appear to have sufficiently 
complied with the requirements set out by the Court in 
DeLuca, supra.  Specifically, pain on active and passive 
motion was not sufficiently documented.  See 38 C.F.R. § 4.59 
(2000); see also Arnesen v. Brown, 8 Vet. App. 432 (1995).  
Additionally, sufficient range of motion testing, such as 
flexion, extension, lateral flexion, and rotation, is not 
shown to have been performed.  Furthermore, review of the 
examination report does not show that the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination were considered as to the veteran's service-
connected lumbosacral spine disability.  Thus, the Board is 
of the opinion that a thorough and contemporaneous orthopedic 
examination should be conducted to ascertain the effect of 
the veteran's disability on his functional capabilities, as 
well as all other pertinent matters.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Concerning the veteran's claim for an increased rating for 
his service-connected hypertension, review of the April 2000 
VA general medical examination report shows that his blood 
pressure was measured in his right arm as follows:  sitting -
- 125/85, and standing -- 120/90.  The veteran's blood 
pressure in his left arm while standing was reported as 
130/90.  The examiner, in diagnosing hypertension, noted that 
the veteran's condition appeared to be fairly well-
controlled.  It was added that the blood pressure readings 
obtained in the course of the examination were commensurate 
with readings obtained in the outpatient setting.  It was 
further pointed out that the veteran was currently on only 
single drug therapy.  

Review of the record shows that the veteran's hypertension 
disability has been evaluated by the RO under, in pertinent 
part, Diagnostic Code 7101 of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 C.F.R. § 4.104 
(2000).  

The Board notes that the provisions of Diagnostic Code 7101 
were revised by VA, effective January 12, 1998.  See 62 Fed. 
Reg. 65207-224 (December 11, 1997).  The Court has held that 
when the applicable regulations are amended during the 
pendency of an appeal, the version of the regulations most 
favorable to the veteran should be applied to the claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, 
in this instance, as both the veteran's original claim as 
well as claim for an increased rating were not formally 
instituted until after the January 1998 regulatory revision, 
the Board will, in adjudicating this matter, utilize the 
regulations effective January 12, 1998.

The new rating criteria requires that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Also, the new rating criteria provides 
that for purposes of the section on hypertension, the term 
hypertension means that the diastolic blood pressure reading 
is predominately 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominately 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
See 38 C.F.R. § 4.101, Diagnostic Code 7101, Note 1 (2000).

Although the November 1999 Statement of the Case set forth 
the new rating criteria for Diagnostic Code 7101, the veteran 
has not been afforded a VA examination which takes into 
account the aforementioned criteria for evaluating 
hypertension.  To this, the Board takes notice of the most 
recent VA examination shown to have been conducted pertaining 
to the veteran's hypertension disability, dated in April 
2000.  While, as noted above, review of the VA general 
medical examination report shows that blood pressure readings 
are shown to have been taken in the course of the 
examination, review of the record does not reveal that two or 
more subsequent blood pressure readings were taken on at 
least three different days, as required by the above-
referenced Note 1.  In view of these facts the Board finds 
that a contemporary and thorough examination, adhering to 
38 C.F.R. § 4.104, Note (1) of Diagnostic Code 7101, would be 
of assistance in rendering a decision in this case.  Littke, 
supra.

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

As such, in order to comply with the statutory duty to 
assist, which includes the providing of examinations or 
obtaining medical opinions when necessary, further appellate 
consideration of this issue will be deferred and the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected 
disabilities at issue.  Specifically, he 
should be requested to supply the name 
and address of the private physical 
therapist provider noted as part of the 
April 2000 VA general medical examination 
report.  After securing any necessary 
release, the RO should attempt to obtain 
records of any treatment identified by 
the veteran which have not already been 
associated with record.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should take the appropriate 
action to obtain VA medical treatment 
records from the VA medical center 
located in Tucson, Arizona from March 
2000 to the present.  All records 
obtained should be associated with the 
claims folder.  The RO should also seek 
to obtain the report of X-ray examination 
discussed as part of the April 2000 VA 
general medical report, as well as the 
report of MRI testing which was scheduled 
to be performed in April 2000, the day 
following the above-discussed VA 
orthopedic examination.  

3.  A VA examination should be conducted 
by an orthopedist to determine the current 
severity of the veteran's service-
connected lumbosacral spine disability.  
All indicated studies, including X-rays, 
should be performed, and all findings 
should be set forth in detail.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conducting the requested 
examination.  The lumbosacral spine should 
be examined for degrees of both active and 
passive range of motion and any limitation 
of function affected by limitation of 
motion.  The examiner should also be asked 
to note the normal ranges of motion 
concerning the lower back.  Additionally, 
the examiner should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express a 
separate opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when the 
veteran's lumbosacral spine is used 
repeatedly over a period of time.  

4.  The RO should schedule the veteran 
for a comprehensive cardiovascular 
examination to determine the nature and 
extent of his service-connected 
hypertension disability, and all clinical 
manifestations should be reported in 
detail.  The veteran's hypertension must 
be confirmed by readings taken two or 
more times on at least three different 
days.  All opinions and supporting 
rationales must be in writing.  The 
claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to conducting the 
requested examination.

5.  The veteran should also be afforded a 
VA medical examination to determine the 
nature and severity of all residuals of 
his status post left inguinal hernia 
repair.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary testing 
should be conducted and the results 
reported in detail.  The examination 
report must include findings as to 
whether any left hernia is recurrent, 
whether it is readily reducible, whether 
it is well supported by truss or belt, 
whether it is small or large, or whether 
any recurrent hernia is considered 
inoperable.  

6.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

7.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

8.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issues on appeal, to include 
consideration of the provisions set out 
in 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2000); DeLuca, supra; 38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note 1 (2000); 
as well as staged ratings as set forth in 
the Fenderson, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


